Citation Nr: 0711186	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-37 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which, in part, denied the above claims.


FINDINGS OF FACT

1.  High blood pressure has not been shown to have been 
incurred in or aggravated by service, nor was it manifested 
to a compensable degree within any relevant presumptive 
period.

2.  Hepatitis C has not been shown to have been incurred in 
or aggravated by service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
high blood pressure have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

2.  The criteria for entitlement to service connection for 
hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303  (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the information necessary to 
substantiate his service connection claims.  The RO sent the 
veteran notice by letter dated in September 2003 in which he 
was informed of what was required to substantiate his claims 
and of his and VA's respective duties, i.e., that VA would 
attempt to get any additional records that he identified as 
being helpful to his claim.  He was also asked to submit 
evidence and/or information, which would include that in his 
possession, to the RO.

Since the veteran's claims for service connection for high 
blood pressure and hepatitis C were denied by the RO and are 
also being denied by the Board, as discussed herein, there is 
no potential effective date or disability rating issue that 
would warrant additional notice as to those issues.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final disposition in those issues that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims.  The 
content of the subsequent notice provided to the veteran 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's relevant service, VA and private medical treatment 
records have been obtained, as discussed below.  There is no 
indication of any additional, relevant records that the RO 
failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in November 2003.  This 
examination was thorough in nature, based upon a review of 
the veteran's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or to obtain an additional medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2006).  Service connection for 
cardiovascular-renal disease may be established based upon a 
legal "presumption" by showing that it manifested itself to 
a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  In addition, service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2006).

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

High blood pressure

The veteran's service medical records are completely negative 
of any findings of high blood pressure or treatment for or 
diagnoses of hypertension.  His induction report of medical 
examination dated in January 1969 shows that upon clinical 
evaluation, his heart and vascular system were normal.  His 
separation report of medical examination dated in September 
1970 shows that upon clinical evaluation, his heart and 
vascular system were normal.  Blood pressure was read to be 
124/80. A report of medical history completed by the veteran 
in January 1971 shows that he indicated he had never had high 
blood pressure.

Subsequent to service, a VA examination report dated in April 
1971 shows that the veteran's cardiovascular system was 
within normal limits.  Blood pressure was 110/80.

A VA medical record dated in October 1972 shows that the 
veteran's blood pressure was 110/74.  A VA medical record 
dated in January 1973 shows that the veteran's blood pressure 
was 120/80.

Private medical treatment records from M. Del Pilar Marti 
Leon, M.D., dated from September 1995 to June 1999, show that 
the veteran was treated for symptoms associated with 
hypertension.  Blood pressure readings during the period 
ranged from 120/85 to 175/110.

Private medical treatment records from W. Dones, M.D., dated 
from December 2000 to July 2001, show that the veteran was 
treated for symptoms associated with hypertension.  The 
veteran reported a 10 year history of elevated blood 
pressure.  Blood pressure readings during the period ranged 
from 120/80 to 145/110.

Private medical treatment records from J. Gonzalez-Santos, 
M.D., dated from June 2001 to November 2001, show that the 
veteran continued to be treated for symptoms associated with 
hypertension.  Blood pressure readings during the period 
ranged from 120/80 to 140/80.

A letter from Dr. Gonzalez-Santos dated in February 2003 
shows that the veteran had been treated on eight occasions 
since January 2002 for uncontrolled high blood pressure.

A letter from Dr. Gonzalez-Santos dated in February 2003 
shows that the veteran had been treated for high blood 
pressure since January 2002 for which he was taking multiple 
medications.  Dr. Gonzalez-Santos indicated that the veteran 
had provided a history of high blood pressure since 1992.  He 
added that the veteran had attributed the onset of his 
symptoms to stressful events during service.  Dr. Gonzalez-
Santos noted that he had explained to the veteran that 95 
percent of high blood pressure cases were idiopathic and five 
percent were ascribed to secondary causes.

A VA examination report dated in November 2003 shows that the 
veteran's blood pressure was 150/100.  Examination of the 
heart revealed regular rhythm, and no audible or extra 
sounds.

The evidence of record has failed to demonstrate that there 
were any incidents of elevated blood pressure readings during 
the veteran's period of active service.  There is no evidence 
of the manifestation of high blood pressure to a compensable 
degree within one year following service.  There is also no 
evidence of elevated blood pressure of record until 1998.  In 
December 2000, Dr. Dones indicated that the veteran had 
reported that he had a 10 year history of elevated blood 
pressure; and in February 2003 Dr. Gonzalez-Santos indicated 
that the veteran had reported that he had high blood pressure 
since 1992.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Even 
if the veteran's report of the date of onset were found to be 
credible, the earliest date of onset of high blood pressure 
would be in 1990, more than 19 years following separation 
from service.

Although the veteran currently has a diagnosis of 
hypertension and has shown numerous elevated blood pressure 
readings, there is no evidence of a chronic disability during 
his period of active service, continuity of symptomatology 
after such period of active service, or medical evidence 
associating a current diagnosis to service.  See Hickson, 12 
Vet. App. at 253.   The Board has considered the February 
2003 letter from Dr. Gonzalez-Santos wherein he noted that 
the veteran had attributed the onset of his symptoms to 
stressful events during service, however, Dr. Gonzalez-Santos 
concluded that the vast majority of high blood pressure cases 
were idiopathic and not due to secondary causes.

The Board has considered the veteran's assertions in support 
of his claim that he has high blood pressure as a result of 
his service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for high blood pressure.  Although the veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.

Hepatitis C

The veteran's service medical records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  His Armed 
Forces of the United States Report of Transfer or Discharge 
(DD Form 214), shows that his military occupational specialty 
was that of a cook.  There is no evidence that the veteran 
was exposed to a recognized risk factor for hepatitis C 
infection during his period of active service.

His January 1969 induction report of medical examination 
shows that upon clinical evaluation, his endocrine system was 
normal.  His September 1970 separation report of medical 
examination also shows that upon clinical evaluation, his 
endocrine system was normal.  

Subsequent to service, the November 1971 VA examination 
report shows that there was no evidence of endocrine 
disturbance of the veteran.

A private medical record dated in March 2002 shows that the 
veteran tested positive for antibodies to the hepatitis C 
virus.  Test results from the Ponce School of Medicine dated 
in June 2002 show that the veteran tested positive for the 
hepatitis C virus.  A private medical record from the 
University Pathologists in San Juan, Puerto Rico dated in 
August 2002 shows that liver biopsy confirmed a diagnosis of 
chronic hepatitis C.

The November 2003 VA examination report shows that the 
veteran's entire claims file was reviewed in conjunction with 
conducting the examination.  It was noted that the veteran 
first tested positive for hepatitis C in March 2002.  The 
veteran denied any current symptoms or treatment thereto.  He 
also denied any risk factor for the acquisition of hepatitis 
C.  The diagnosis was chronic hepatitis C.

The February 2003 letter from Dr. Gonzalez-Santos shows that 
the veteran tested positive for hepatitis C in March 2002 and 
had been referred to a gastroenterologist.

A letter from M. R. Torres, M.D., dated in April 2004 shows 
that the veteran had been a patient since May 2002 following 
a diagnosis of hepatitis C.  Dr. Torres indicated that the 
veteran had no known risk factor for chronic hepatitis C and 
that infection may have occurred while in military service.  
He added that it was known that veterans from armed forces 
had increased prevalence and incidence of chronic hepatitis C 
infection.

Having carefully considered the claim in light of the record 
and the applicable law, the Board finds that the weight of 
the evidence is against the claim.  There is no competent 
evidence of a nexus between the veteran's current hepatitis C 
and his period of active service.  While Dr. Torres indicated 
that the veteran's infection may have occurred while in 
service, his statement was not definitive as it only 
proffered the possibility of a nexus.  He did not provide a 
basis for his statement other than to suggest that members of 
the armed forces had an increased incidence of hepatitis C.  
It also does not appear that Dr. Torres' opinion was based 
upon a complete review of the veteran's claims file, thus its 
probative value is less significant.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).

Additionally, it appears that Dr. Torres' statement was based 
upon a history as provided by the veteran.  A medical 
diagnosis is only as credible as the history on which it was 
based.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [ a diagnosis "can be no 
better than the facts alleged by the appellant."].  Apart 
from evidence that the examiner's assessments were made on 
the basis of primarily the veteran's account, the facts 
underlying the assessment are not substantiated by the 
record, as at the time he was separated from active service 
and for approximately 29 years thereafter, there was no 
evidence of hepatitis C.  Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005) (It is error to reject a medical opinion 
solely on the basis that the medical opinion was based on a 
history given by the veteran.).    

When viewed against the background of the service medical 
records which are negative for any diagnosis of hepatitis C 
and the lack of evidence of hepatitis C until 2002, the 
medical evidence of record does not establish that there is a 
nexus between the current diagnosis and service.  Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion.  See, e.g., Swann, 5 Vet. App. at 233 [the 
Board was not bound to accept opinions of two doctors who 
made diagnoses of PTSD almost twenty years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant].

The Board has considered the veteran's assertions in support 
of his claim that he has hepatitis C as a result of his 
service.  While he is certainly competent to describe the 
extent of his current symptomatology, there is no evidence 
that he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu, 2 Vet. App. at 494-495.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's hepatitis C was incurred 
during service would be speculation, and the law provides 
that service connection may not be based on a resort to 
speculation or  remote possibility.  38 C.F.R. § 3.102 
(2006); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, service connection for hepatitis C is denied.  
The veteran's assertion that his hepatitis C was incurred as 
a result of service is speculative, and there is no 
documentation that he was exposed to a risk activity during 
service.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for hepatitis C.  Although the veteran is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  See Gilbert, 1 Vet. App. at 
53.


ORDER

Service connection for high blood pressure is denied.

Service connection for hepatitis C is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


